Citation Nr: 1412568	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  98-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD.  
 

REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1960 to May 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which found that new and material evidence had not been submitted to reopen a claim for service connection for hypertension and denied service connection for psychiatric disability. 

In a May 2007 decisions, the Board reopened and denied the claim of entitlement to service connection for a psychiatric disorder.  The Veteran appealed the denial of the claims to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court issued a memorandum decision vacating and remanding the denial of service connection.  

Following a February 2010 remand, the Board again denied entitlement to service connection for a psychiatric disability in a January 2013 decision.  The Veteran appealed and September 2013, the Court granted a joint motion for remand.  

The Veteran testified in June 2000 before a Veterans Law Judge, who is no longer employed by the Board.  A transcripts of the hearing is of record.  In March 2002, the Board offered another opportunity for a hearing in view of the fact that the judge who conducted the June 2000 hearing no longer worked for the Board.  VA instructed the Veteran that if he did not respond within 90 days, the Board would assume that he did not want another hearing.  As the Veteran did not respond to this letter within 90 days, the Board has not scheduled another hearing in this appeal.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).




REMAND

The parties to the September 2013 joint motion for remand agreed that the Board's reliance on a September 2010 VA examination report was error because that examiner did not address whether the appellant had a diagnosed psychiatric disorder other than posttraumatic stress disorder, and if so whether that other disorder was related to service.  In this regard, the evidence of record shows that the appellant has previously been diagnosed with depression, a generalized anxiety disorder, and a dysthymic disorder.  Hence, further development is in order.

Accordingly, this case is REMANDED for the following action:

1. Afford the appellant and his representative an opportunity to submit any additional pertinent evidence in their possession.  

2. Thereafter, the Veteran must be scheduled for a VA psychiatric examination to determine the etiology of any and all diagnosed psychiatric disorders that have been diagnosed at any time since 1996, to include posttraumatic stress disorder.  The appellant's claims files, access to his Virtual VA file, and access to his VBMS file must be provided to the VA psychiatrist who conducts the examination.  Any and all studies, tests, and evaluations deemed necessary by the psychiatrist should be performed, but should include separate psychological testing.  After reviewing all of the evidence of record, to include the September 2010 VA examination report, the examining psychiatrist must opine whether the appellant suffers from an acquired psychiatric disorder, to include posttraumatic stress disorder.  For each and every diagnosed disorder the examiner must opine whether it is at least as likely as not that the disorder is related to his military service. Any and all opinions offered must be accompanied by a fully explanatory rationale.  

3. The Veteran must be advised that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C F R §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, the claim must be readjudicated.  If the claim is denied, a supplemental statement of the case must be issued and the appellant offered an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



